McCLELLAN, J.
The only equity in this bill arises under the statutes authorizing a creditor without a lien to come into the chancery court for the purpose of subjecting to the payment of his debt property which has been fraudulently transferred or conveyed, or attempted to be fraudulently transferred and conveyed by his debtor. Code, § 3544. -The other aspect of the bill whereby it is sought to charge J.B. Alford, Sarah Alford and ' Cornelia Robinson as joint debtors of the complainants for that the debt was contracted by J.B. Alford nominally for himself alone, but in reality either as the agent of undisclosed principals, the said Sarah and Cornelia, or for himself and them in and about a joint venture or joint tenancy or tenancy in common of the three, presents a matter of purely legal cognizance; if all were liable to the debt on either of the grounds stated,'there is no obstacle to an adjudication and enforcement of the joint and several liability by a court of law. A bill cannot be rendered multifarious by joining with matter proper for equitable action and relief, another matter cognizable by courts of law. — Yarborough v. Avant, 66 Ala. 526; Baines v. Barnes, 64 Ala. 375.
The chancellor, therefore, erred in sustaining demurrers to this bill which proceeded on the ground of multifariousness. The decree is reversed, and a decree will be here entered overruling the demurrer.
Reversed and rendered.